ORDER
PER CURIAM.
Claimant, Maureen Butler, appeals from the decision by the Labor and Industrial Relations Commission denying her claim for unemployment benefits, because it found she committed aggravated misconduct connected with her work. There is no error under section 288.210 RSMo.2000. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The decision is affirmed. Rule 84.16(b).